Citation Nr: 0424836	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

In the course of his appeal, the veteran offered testimony 
before the undersigned Veterans Law Judge at a 
videoconference hearing in May 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
the claimants in substantiating their claims.  VCAA §3(a), 
114 Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

VA subsequently published regulations, which were created for 
the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2003)).  

Under the VCAA, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  The assistance provided by the VA 
will also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  

The veteran contends that he has a current disability of PTSD 
as the result of stressors he experienced during service.  
Recent VA medical examination and treatment records suggest 
that the veteran may have PTSD.  

Specifically, the veteran claims to have served as a military 
policeman (MP) during the Vietnam conflict in Phu Tan, Pleiku 
and An Khe for one year.  He alleges that he was made to lead 
convoys from camp to camp (through the Mang Yang and the An 
Khe Passes) and often returned alone through the dangerous 
passes.  

Reportedly, the veteran had witnessed a Vietnamese baby get 
run over by a truck, saw soldiers overdose on drugs and die 
with needles protruding from their arms, and another MP shoot 
and kill an American soldier in an alley after the soldier 
had opened fire on them.  Lastly, he reports that, throughout 
his tour of duty in Vietnam, he was exposed to small arms 
fire.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim.  

The Board notes that VA treatment reports from February 2002 
to July 2003 indicate that the veteran received treatment for 
PTSD.  The Board further notes that in January 2003, the 
veteran received a VA medical examination in which the 
examiner diagnosed the veteran as suffering from some PTSD 
symptoms.  

However, it should be noted that the veteran's claims folder 
was not available for review by the examiner, and that she 
relied solely upon his statements regarding what happened to 
him in service as the basis of her opinion.  

Furthermore, the examiner expressed her belief that the 
veteran appeared to be exaggerating his symptoms, and that 
she needed additional information contained in his claims 
folder to assess his condition.  

It should be noted that no confirmation has been made of the 
veteran's alleged stressors.  The Board acknowledges the 
December 2002 letter submitted by the veteran's psychologist 
as evidence to verify his alleged stressors.  

Accompanying this letter were military articles regarding the 
veteran's company, Silver Star Citation award given to a 
different veteran, and map of South Vietnam.  However, the 
Board finds these documents inconclusive in proving the 
veteran's specific stressors.  

The Board notes that the RO's attempts to verify the 
occurrence of the claimed stressors are insufficient.  It 
does not appear, as evidence by December 2001, January 2002, 
and March 2002 correspondence from the RO to the veteran, 
that the RO provided sufficient enough direction to the 
veteran regarding the level of specificity required to prove 
the stressor incidents.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his PTSD.  He should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  He should be as 
specific as possible as to the following 
criteria: dates and circumstances of the 
claimed stressors, type and location of 
the incidents, numbers and full names of 
casualties, unit designations to company 
level to which he was assigned and his 
specific duties at the time of the 
incidents, other units involved, the name 
of any individuals involved and any 
witnesses to the claimed incidents, and a 
description of his personal involvement 
in each incident.  The veteran is advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events, and that he must be as 
specific as possible to facilitate a 
search for verifying information.  

3.  If, and only if, the veteran provides 
information that is sufficiently 
specific, the RO should send a report of 
all statements pertaining to stressful 
events provided by the veteran in support 
of his claim and all associated documents 
to the USASCRUR, located at 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150-3197.  USASCRUR should be requested 
to provide any information that might 
corroborate each of the veteran's alleged 
stressors.  A response, negative or 
positive, should be associated with the 
claims file.  The RO should, as 
indicated, undertake follow-up through 
appropriate channels to obtain 
verification of the veteran's claimed 
stressor(s).  

4.  Following the completion of the 
requested action and any other indicated 
development, the RO should adjudicate the 
issues on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




